Case 3:19-cv-00208-GMG Document1-6 Filed 12/09/19 Page 1of8 PagelD #: 178

EXHIBIT D
Case 3:19-cv-00208-GMG Documenti1-6 Filed 12/09/19 Page 2 of 8 PagelD #: 179
Case 3:18-cr-00061-GMG-RWT Document 59 Filed 11/06/19 Page 1 of 7 PagelD #: 211

Case 3:18-cr-00061-GMG-RWT Document 56 Filed 10/01/19 Page Lof7 PagelD #198

AD 2438) Reo UTA)  fademeni in adrenal Case

 

 

Sivet |
‘ 7 sp Spe es eT ” ™ rr
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
Va j
| ie c . ;
WILLIAM LOREN HOFFMAN, 1] Case Number: 3:18CR64
} USM Number: 12750-087
}
} 3. Andrew Arnald
} Defemdant's Atte meth

THE DEFENDANT:

MZ pleaded guilty to count(s) TWO os a

Ci pleaded nolo contendere te counts}

which was accepted by che court.

Ci] was fund gulls on counts}

afer a plea of not auilry.

The defendant fs adjudicated guile of these offenses:

‘Title & Section Nature of Offense Count
18 USC. § $22(m) and Making False Entry in Records by Federal Firearm Dealer TOMB/20417 Twe
224 (a}3HB}

i] See additional COUNLS] On page 2
The dvlendant is sentenced as provided in pages 2 through 7 ofthis judgient. The sentence is imposed pursuant to
ihe Semencing Reform Act of 1984.
(J The defendant bas been found naw suilty om counts) .
Zeounns 1.3. and 4 are dismissed on the nuation of the Linited States.
th is urdered ihn Use defendant must nett the United Sues adores for this distriet within 30 days oP a ch Mange oF name. residence.

 

 

or mailing address until ail fines. resiltuiies. costs, and special assessments imposed bn his Alemont ure fill paid. Tf ordered to pay
resto. the defendant must natty the court and United States aitarney ef material ch: sages In economic ef ircunystix ees,

September 23, 2078

 

Pie af ination of 3 Me
a Po a
Z Ah
a ae OG
BESUREL EIT an :

 

Honorable Gina M. Groh, Chief United States District Judge

tf Pilea? dudes

 

October 1, 2049

Phas
AQ IASI

Case 3:19-cv-00208-GMG Document1-6 Filed 12/09/19 Page 3 of 8 PagelD #: 180
Case 3:18-cr-00061-GMG-RWT Document 59 Filed 11/06/19 Page 2 of 7 PagelD #: 212

Case 3:18-cr-00061-GMG-RWT Document 56 Filed 10/01/19 Page 2 of 7 FagelD #: 199

$iRey ODES

  

 

DEF
CAS

1orm ¢

fndgmant -~ Page 2 a 7 .
ENDANT: WILLIAM LOREN HOFFMAN. ill
E NUMBER: 3:18CR61
IMPRISONMENT
he defendam is hereby commitied ta the custeds of the Federal Bureau af Prisons to be imprisoned for a tatal
of Six (6) months
Lo? The cout makes the follwing reeomniendaligns to the Bureau of Prisons:
["] That the defendant be incarcerated at an FCI or a facility as close to as possible:

 

fC] and ata faciley where the defendant can participate in substuice abuse treatment. as determined by the Bureau af Prisons:

i Hchucing the 300-JJour Residential Drug Abuse Treatment Program.

LC) Vhatthe delendunt be incarcerated at ora facility as close to his‘her home in
as possible:
WJ and ata ficility where the defendant can participate in substance abuse reaiment. as determined by the Bureau of Prisons:

 

e

 

1: : - . oa : :
Lj including she $00-Hour Residential Drug Abuse Preatment Prog

ot

7

LL] That the defendant be allowed to participate in any educational or vacatianal opportunities while Incarcerated, as determined by
the Bureau of Prisons.

if Pursuant ir d2 USC. 8 41354, the defendant shall submit io DNA collection while incarcerated in ibe Burcau of Prisons.

or af the direction al the Probation Olficer.

(1 The delendunt is remerded to the custody ofthe United Sumes Marshal,

EC] Phe defeadani shall surrender to the United Stures Marshal fur this disurict:
id oat oo aan pum. oon

Cl] as notified by the Linjted States Marshal,

I} Phe defendant shall surrender for servigg of sentence al ihe instituden designated by the Bureau of Prisuns:

i) before b2a0 pm Goon)

 

FILED

[Tl as neified by the United States Marshal.

   
 

a, tye 5 ' * . oa ge . tet 4 &
Lo as moted by the Probation or Pretrin’ Services Ofice, NOV 9 8 2015
OOstober?3 2049 as directed by the Enited States Murshais Ser ice, US. DISTR:
CLARKS
Cl
RETURN
i have executed this judement as follows:

Defendart dethvered an 7 Ohba ber 23, C4 ns | ECL. Lope the. -

fa ; : toe Lets
at Larto, OA / J WHE aeertifed com ef this judgment.

fn
J.C. Rely
q ASTEED SLATE SRERWSHAL
ai -

SPLOPY ONITET STS TPS MARSHAL

     
 

13s

 

f
Case 3:19-cv-00208-GMG Documenti1-6 Filed 12/09/19 Page 4 of 8 PagelD #: 181
Case 3:18-cr-00061-GMG-RWT Document59 Filed 11/06/19 Page 3 of7 PagelD #: 213

Case 3:18-cr-00061-GMG-RWT Document 56 Filed 10/01/19 Page 3 of 7 PageiD #: 200

AO TdSE Res GIS) Saaigaient ina Criminal Cuse
Sheet A» Supervised Release

Judgement Page S ee _f
DEFENDANT: WILLIAM LOREN HOFFMAN, ili
CASE NUMBER: 3:480R61

SUPERVISED RELEASE

Upon reiease from imprisonment, you will be on supervised release fora term of: One (1) year

MANDATORY CONDITIONS

i. You must nut commit another federal, state ar local crime,
2. Yousmust not uniwiulls possess a controtled substance,

 

3. You must refrain fram any unlawful use ofa contralied substance. You must submit in ane drug test within 13 days of release from
imprisonment 2 and af ieasi hwo pertodic drug lests Gherealter. as determined by the court.
the abowe drug testing condition bs suspended, based on ihe court's determination that sou
pose a low risk of future subsianes abuse. teteck yf applicable?

4. [2 You musi make rostiiutin in accordance with TN 1LS_C, $8 3663 and 3663A ur any Xher sttute authorizing a sentence of
TESHLUGON, feheok i applreabics :

3. El] Yeu must cooperate in the collection of ONA as direcied by the ppebation officer. select Mapehcubles

&. LJ You must comp with the requirements of the Sex Offender Registration and Notification Act 34 (18.0.3 20901, ef seg.) us
directed by the probation officer, ihe Bureau of Prisans, ar any stale sex offender registration auuns in the ‘location where sou
reside, work, are a student, or were canvicted of a qui ing offense. fefecs fappliceite)

7. LP You must participate in an approved program for domestic «iolonce. aheck applicable}

You must comps with the standard conditions that have been adapted hx this court as Well as with asy other conditions ca ike allached

pace,
Case 3:19-cv-00208-GMG Documenti1-6 Filed 12/09/19 Page 5 of 8 PagelD #: 182
Case 3:18-cr-00061-GMG-RWT Document 59 Filed 11/06/19 Page 4 of 7 PagelD #: 214

Case 3:18-cr-00061-GMG-RWT Document 56 Filed 10/01/19 Page 4 of 7 PagelD #: 201

AG 245B (Rey 208) di

 

gimem ina Cruninal Case

iA om Supervised Release

 

Judgimeni—Page 4 of we
DEFENDANT: WILLIAM LOREN HOFFMAN. Hi
CASE NUMBER: 3:18CRS1

STANDARD CONDITIONS OF SUPERVISION

As part oF your supervised fel ease you must compl with the following st wndard conditions of supers isiui. These conditions are iinposed
bucause they establish the basic expectations for your behavior while on supervi isan and identify the minimum tools needed by probation
officers ia Keen informed. report 16 the courl about, and i oring about improvements in sour conduct and condition,

 

 

 

You must report to the probation office in the federal judicial district where vou are authorized ta reside within 72 hoars af vour
release from imprisonment, upless the probation officer iastructs you to report toa different probation office or within a different 4
frame.
2. After initlatly reporting to (he pralaaion office, you will receh ¢ instructions fram the court or the probation officer about how and when
you must report to the probation offi iver, and you Mist repert te the probation officer as instructed
You shail net commil another federal, state or facad crime.
4. You shall net umdawtulls possess a controlled subsianee, You shail retrain from any unhiwful yse ofa conuolicd substance, You shatl
submit to one drug test within £5 days of release from imprisonment und al feast swo periodic drug tests thereafter, as dutermincd in the
probation officer.
Yoo must not knowingly leave the federal judicial district where you are aathorized to reside withaut first getiing permission (rom the
courtor the probation officer.
& You must answer truthfully the questions asked by your probation officer,
You musi live ata place approved by the probation officer. W you plan to change where you live ar ansthing about soar living
wrangements (uel as uhe people you live withh you must notify the probation officer at least 14 days ‘belze the change. i notifying
ihe probuiton officer in advance is not possible due fo unanticipated clrcumstances, you musi noudfy the prokiution officer within 72
hours of becoming aware of a change ur expected change.
8. You must allow the probation officer to visit you ai ans Lane at sour home or elsewhere. and you musi permis the probation officer to
take any items prohibited by the canditions of your supervision that he er she ubserves in pinin view,
% You must work full ume (at least 30 hours per week) ala liwtul espe af employment, unless the probation officer excuses vou from
doing so, Hf you de not have fuliine employment you must in to find fulfeiine emplosment, unless ihe probation officer excuses
you fram deing so. Ifyou plan to change where sou work or ansihing about your work (such as your position of your job
responsibitities), yOu twat nop The probation uffieer at least £0 davs t befire the change. H nolifeing ue pro sbatinn officer at least ED
days in advance fs not possible due to unanticipated circumstances, you must nulla the probation officer within 72 hours af
becoming aware ofa change or expected change.
HG. You must nol conmmunicaie or lieract with someone vou know is engag
com feted ofa felon. you must nod Knowingly communicate ar Interac With that person without first ectling the peri
probation officer,

Ti. WP you are arrested or questioned by a hse enforcement alficer, sou must notify he probation officer within 72 hours.

“aa

at

 

 

  

 

ed in criminal activin, [fyou know someone has been
slew af ihe

    

 

12. You must nol own, possess, or have access to a Frearm, ammunition, destructive device. or dangerous weapon fhe. anything that was
designed. Gr was modified far, che specilic purpose of causing b pdify injury or death to another person such as numehakus or tasers).

13, You must net act or nuke any agreement with a jaw enfircement agency i act as a confidential human source or intarmant without

fest getling the permission of the court.

ifthe probation officer determines that you pose a rish te another person linchiding an argantvation). the probation officer mas
require you lea notily the person about the risk and sou must camph with that instruction. The probation officer mas coniael tie
person and confirm that sau have notified the persan about the risk.

13, You shall vot purchase. possess or consume apy arganic or synthetic intoxicants, inclading bath salts. ssnihetic carmabinoids or other
d ner SLMuhands,

16 You shall not frequent places that sell or distribute as athetic cannabinoids of other designer stimulants.

17. Upon reasunable suspicion by the probation officer, you shall submit vour person. property. house, residence. vehicle. pare
computers. oy ober eiveironic communications or data ster age devices or media. or office. to a search condueted by a United Stes
Probation Officer, Failure to submis toa search may be aveuinds fi ior reveecation of release. You shall warn aiy other occupants that
the premises muy be subjeci to searches pursuani ie this condition,

 

 

 

 

 

, . ' :

8. You are prohibited from pussessiig a potentially vicious or dangerous animal or residing with anyone who possess a pokendialh
vicious or dangerous animal. fhe probation offiver has sole uuthorits to determine whut unlmals are considered to be
polentiaih vicious or dangeraus,

1 fous +s fiat i Teretars ped be af
8. You must follow the instructions of the probation ollicer reiated ta the conditions of SUPEPVISi,

U.S, Probation Office Use Only

ALES, probation officer has Hastructe “ ine on the condithons specified by the court and has provided me with e written copy of this
doment containing these conditions. Por further information regarding Wiese conditions, see Overview of Probution aud Supery

Utiows, wéaileble at:

      

Release Cont

     

BAERS

 

Defendant's Si Date

 
Case 3:19-cv-00208-GMG Document1-6 Filed 12/09/19 Page 6 of 8 PagelD #: 183
Case 3:18-cr-00061-GMG-RWT Document59 Filed 11/06/19 Page 5 of 7 PagelD #: 215

so rspG@Sh318:¢1-00061-GMG-RWT Document56 Filed 10/01/19 Page 5 of7 PagelD #: 202

Abect 30 —- Sanervised Helens

Judgment-~-Fegs 5 oof

ton

DEFENDANT: WILLIAM LOREN HOFFMAN, Ill
CASE NUMBER: 2:18CR61

SPECIAL CONDITIONS OF SUPERVISION

1. You must not apply for nor hold a Federal Firearms License from the Bureau of Alcohol, Tobaceo, Firearms.
and Explosives.

2. You must net be enmplaved by a federal Firearms Licensee.
3. Unless excused for legitimate reasons, if not in compliance with the condition of supervision requiring full-
time employment at a lawful occupation. you may be required to perform up to 20 hours of community service per week

until employed. as approved by the probation officer.

4. You must immediately begin making Gne payments of $30 per month, due on the first of each manth.
Case 3:19-cv-00208-GMG Document1-6 Filed 12/09/19 Page 7 of 8 PagelD #: 184
Case 3:18-cr-00061-GMG-RWT Document 59 Filed 11/06/19 Page 6 of 7 PagelD #: 216

ase 3:18-cr-00061-GMG-RWT Document 56 Filed 10/01/19 Page 6 of 7 PagelD #: 203

AQUMSHA (Rev G28) Fudereat ina Crmal Case
Shut 3 Crimunal blonetary Perales
fudgmdat--Paze  § of ¢
DEFENDANT: WILLIAM LOREN HOFFMAN, [HJ
CASE NUMBER: /18CR61
CRIMINAL MONETARY PENALTIES

Vhe defendant must pay the total criminal monetary penaliies under the schedule of pasmenis on Sheet 6.

Assessment I¥VTA Assessment™ rine Restitution
TOTALS § 25.00 § 0.c0 3 506.00 $ 0.00
[] The determinution of restitution is deferred until oe An Amended Judgment in a Criminal’ Case iG 245) Will be entered

after such determination,
C] The defendant must make resituting {including community restiution) (o the follow ing pavees in the aniouni listed below.

Hthe defendant makes a parlial payment. cach pas ce shall recelve an approximatels proportioned pas ment, unless specified others ise
inthe priori. onder or percentage pas ment column below, fleweser, pursuantto 18 U.S.C. § 3664q), a 1a nonfedersd viclinis must be
paid before the Urdasd States is paid.

 

The viclim's recevery is finiiied wo Ure anwunt of their Joss und the defendant’ ss Habilie: for restitution ceases Hand wher the victim
receives ful resutution,

Name of Payee Total Loss** Restitution Ordered = Priority or Percentage

 

TOTALS

ay

Li See Staiement of Reasons for Vieum Infesriation

oa
az

LJ Restitation umount erdered pursuant te plea agreement S_

Lio Phe delendant must pay interest on restitution and a Gace of move than $2,500. unless the restiutien or fine is paid in tall before the
Hfeenth das after the date of the iudgment, pursuant io IS ELSC. S$ edly, Aliof the payment options an Sheet 6 ray be subjget

361 ita)

to penalties tor delingucney and defrult pursuand i PR LSC.

C2 Phe court determined thatthe defendant dees pat have the ability to peiy interest and fois ordered thar:

(the interest requirement is waived for the io fine [} rastituiian.

 

 

i the interest reguiremeni farithe fT fine restitution fs modvied as follows:
* Justice for Victims of Prafficking Aci of 2018. Pub, 1 Pb4-22,
8 Wings for the total amount al losses are Pouuired ine sor wa hanters MUG4 77 TIGA and LISA of Pile 18 for offenses committed on ar

   

after September 13. 1994. but befare Api i123, 1998.
Case 3:19-cv-00208-GMG Documenti1-6 Filed 12/09/19 Page 8 of 8 PagelD #: 185
Case 3:18-cr-00061-GMG-RWT Document59 Filed 11/06/19 Page 7 of 7 PagelD #: 217

aonse RASC 3:18-Cr-O00G1-GMG-RWT Document 56 Filed 10/01/19 Page 7 of 7 PagelD #: 204

 

Sheet 6 --- Schedale of Payments

Jadement-—-Page 7 wo PR
DEFENDANT: WILLIAM LOREN HOFFMAN, III
CASE NUMBER: 3:18CR61

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay. payment of ihe total criminal monetary penalties is due as follows?

A Mi Caimp sum payment of $ 525.00 wo... Mus immediate. balance due
iL) netlotertha Occ ee DE
MVioinaccondance with CJ) C om OK, Meo or AG below ps or

Laps

 

Bf) Payment ta begin immediately Qnay be combined with Co, Gp. Ole lor OF ci below: or

[Payment is equal . _. fea. weekhy, monthly, guarterty) installments of § over a period of
fee. months or years}. ia commence fog, J or 60 days} after ihe date of this judgment: ar

1 CF Payment in ey Lo ee. fag. weekly, monthly, quarierty) installments af S$ over a periad of

 

 

(2.8. Mortis ar years}. le commence (eg. 30 or 60 days: aller release from Imprisonment to a

term af supervision: or

Eo J Payment during the terns of supervised release will commence within __. fea, JD or dt days) alter release front
amprisonment. The court will set the pay men pian based an an assessment af the defendant's ability ta pas at Weal time:

Fo WF Special instructions cegarding the payment of criminal Monelary penalties:
Financhl shligations ordered are to be paid while the de fendant is incarourated, and ff payment is net completed
during incarceration, it is ta be completed by the end of the term of supervised refease.

G i) Special instructions regarding the payment of criminal stonclary perileies:

The detendani shall immediateh begin makiay fine payments of §. eee per moni, due bs the first af each month,

These pas ments shall bo made during } incarceration, acd if necessary. during supervised roleuse.

Cries the court has expressly ordered atherwdse, i? this jadament i nposcs imprisanment, pavnient of criminal monetary penalties is due
during the perlad of imprisoument, Al criminal manetars penalties, except those pox menis made Uirough the Federal Gureau of Prisons’
idinale Financial Responsibility Prograni. ure made te Cherh. US, District Court, Nurthem District of West Virginia POL Box 1558,
thins. WY 26241.

Vhe defendani shall receive credit for all pasments previeusly made toward any criminal monetary porgities imposed.
me Join and Several

Defendant and Co-Delendant Names and ase Numbers fineduding defendant sumber}. Total Amount, Joint aad Several Amount,
and corresponding payee, iP appropriate.

 

CE] The defendant shall pay the cost of prosecution.
(2 The defendant shail pay che following court custis::

ta The Uchendant shall forfeit the defendant's imerest in the following property to the Unhied Sunes:

Payments shall be applied in th e following order: if) assessmenk (2) re sutution princips 45) festaui ion interest. (4) fine principal. (9) fine
inferest. (6) commniniy resiiiution, (7) IVE A assessntent. (83 penalties, and (1 goszs including cast af prosecutian and court costs.
